DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2022 has been entered.

Response to Arguments
4.	Applicant's arguments filed on 9/29/2022, with respect to the 103 rejection have been fully considered but are moot in view of the new grounds of rejection. 
	Examiner notes that independent claims 1, 11 and 19 have been amended to include new limitation. Examiner finds these limitations to be unpatentable as can be found in below detail action.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (“Park”) [US-2016/0330467-A1] in view of Hong et al., (“Hong”) [US-2006/0017722-A1], further view of Shepherd et al., (“Shepherd”) [US-2021/0209845-A1], still further view of Lim et al., (“Lim”) [US-2017/0358126-A1]
Regarding claim 1, Park discloses a multi-view image decoding method (Park- Fig. 6 shows encoding and/or decoding a trueimage (texture view) and a depth information map (depth view) in a 3D image encoder and/or decoder; ¶0023, A method of decoding a three-dimensional (3D) image; ¶0073, The receiver may decode the image content received from the sender and may provide the multi-view image […] decode the received bit stream using a multi-view image decoding scheme to restore the bit stream into the N-view image), the method comprising:
obtaining, from a bitstream, three-dimensional  information indicating  a multi-view image (Park- ¶0023, there may be provided a method of decoding a three-dimensional (3D) image; ¶0073, The receiver may decode the image content received from the sender and may provide the multi-view image; Fig. 8 and ¶0127, The image decoder 800 may receive the bitstream from the encoder), view independent component information indicating a view independent component (Park- Fig. 5 and ¶0094, view 0 may be encoded independently from other views, and thus, view 0 is referred to as an independent view),  and view dependent component information indicating a view dependent component (Park- Fig. 5 and ¶0094, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views);
determining the view dependent component for a texture map of a current view from the view dependent component information (Park- ¶0071, stereoscopic images using a texture and its corresponding depth information map; Fig. 5 and ¶0094, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views; Fig. 6 and ¶0042, a process of encoding and/or decoding a trueimage (texture view) [texture map] and a depth information map (depth view) in a 3D image encoder and/or decoder; ¶0143, the encoder/decoder for the current view may perform encoding/decoding on the current view using information regarding other view);
generating the texture map of the current view from the view independent component of the view independent component information and the determined view dependent component for the current view (Park- Fig. 6 and ¶0042, a process of encoding and/or decoding a trueimage (texture view) [texture map] and a depth information map (depth view) in a 3D image encoder and/or decoder; ¶0079, The texture and its depth information map may be an image(s) obtained by one or more cameras […] The images obtained by several cameras have a correlation between their views; Fig. 5 and ¶0094-0095, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views […] a texture and a depth information map, when encoded, may be encoded and/or decoded dependently upon each other as shown in FIG. 6; ¶0099, The 3D image decoder may include a trueimage decoder (texture decoder) for decoding a texture; ¶0143, the encoder/decoder for the current view may perform encoding/decoding on the current view using information regarding other view); and
reconstructing a current view image  (Park- ¶0127, The image decoder 800 may receive the bitstream from the encoder, decode the bitstream in intra mode or inter mode, and output a reconstructed image, i.e., a reconstructed image; ¶0140, The filter 860 outputs a reconstructed (modified) or filtered restored picture (reconstructed picture))

.
Park, however, fails to explicitly disclose obtaining three-dimensional geometry information indicating a three-dimensional space of a multi-view image; view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views; and reconstructing a current view image according to a three-dimensional space that is constructed according to the texture map of the current view and the three-dimensional geometry information, wherein, the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Hong discloses
obtaining three-dimensional geometry information indicating a three-dimensional space of a multi-view image (Hong- Fig. 3 shows a three-dimensional space of a multi-view image; ¶0044, the input data defines a plurality of camera images 200-214 and a 3D computer surface model 300 having positions and orientations defined in 3D space [obtaining three-dimensional geometry information indicating a three-dimensional space of a multi-view image] […] the 3D computer surface model 300 comprises a mesh of connected polygons, with each polygon in this embodiment being a triangle, although different types of 3D computer models may be processed), view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views (Hong- ¶0004, the same texture data is applied to a polygon for every viewing position and direction from which the polygon is rendered. As a result, the texture data is said to be “view-independent” [uniformly applied to every view]; ¶0007, the vertices of each polygon in the 3D computer model are mapped into a plurality of camera images recorded from different viewing positions and directions to provide texture data […] The image to be used to provide texture data for a particular virtual image is selected in dependence upon the relationship between the viewing position and direction of the virtual image and the viewing positions and directions of the camera images [differently applied according to views]; ¶0010, Processing is performed to define the view-dependent data and the view-independent data in a format to permit subtraction of the data […] Preferably, the view-dependent data is transformed to the two-dimensional space of the view-independent data (for example by defining the view-dependent data [indicating a view dependent component] in a two dimensional texture map) or the view-independent data [indicating a view independent component] is transformed to the two-dimensional space of the view-dependent data (for example by rendering an image using the view-independent data as texture map data); ¶0013, The difference data resulting from the subtraction represents view-dependent lighting effects and surface reflection properties so that the difference values are large only where these view-dependent effects occur (which is a small proportion of all of the values) [differently applied according to views]); and 
reconstructing a current view image according to a three-dimensional space that is constructed according to the texture map of the current view and the three-dimensional geometry information (Hong- Fig. 3 and ¶0044, referring to FIG. 3, the input data defines a plurality of camera images 200-214 and a 3D computer surface model 300 having positions and orientations defined in 3D space [current view image according to a three-dimensional space]; ¶0058-0059, Texture map reconstructor 170 is operable to reconstruct an extended view-dependent texture map by adding the texel values of a decoded difference image to the corresponding texel values of the view-independent texture map 400 […] render a virtual image of the 3D computer surface model 300 using the extended view-dependent texture map reconstructed by texture map reconstructor 170; Fig. 6a and ¶0097-0103, At step S6-10, texture map reconsturctor 170 reconstructs an extended view-dependent texture map using the decoded difference image generated at step S6-8 and the view-independent texture map 400 stored at step S6-2 […] At step S6-12, renderer 160 renders an image of the 3D computer model 300 from the viewing position and direction read at step S6-4 using the extended view-dependent texture map reconstructed at step S6-10 […] the extended texture map contains texture data for all triangles in the 3D computer model 300 [the texture map of the current view and the three-dimensional geometry information]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Hong, and apply the view-dependent data and the view-independent data, an extended view-dependent texture map and the 3D computer model into Park’s  for obtaining, from a bitstream, three-dimensional geometry information indicating a three-dimensional space of a multi-view image, view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views; and reconstructing a current view image according to a three-dimensional space that is constructed according to the texture map of the current view and the three-dimensional geometry information.
Doing so would exhibit sufficient encoding/decoding efficiency.
The prior art fails to explicitly disclose wherein, the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Shepherd discloses
the three-dimensional geometry information indicates a triangular mesh structure  of a voxel unit from among a plurality of triangular mesh structure candidates (Shepherd- ¶0014-0015, three-dimensional space may be characterised in terms of such voxels, i.e. three-dimensional pixels, wherein each voxel [voxel unit] occupies or represents a discrete volume […] the voxels of an object model may each have the same shape [mesh structure] (for example, cuboid or tetrahedral), but they may in principle differ in shape and/or size […] a voxel may be represent a cuboid region of space have dimensions of 42 μm in the plane of the slice/layer (in xy) and 80 μm in height (the z direction); ¶0019, The object model data may define a three-dimensional geometric model of at least a portion of the model object, including the shape and extent of all or part of an object in a three-dimensional co-ordinate system, e.g. the solid portions of the object. The data model represents the object as a plurality of polygons, in what may be described as a ‘mesh model’ […] the mesh model may represent the surface(s) of the object [the three-dimensional geometry information indicates a mesh structure]; Fig 2 and ¶0036, shows how a slice of an object may be generated from an object model, which in this example comprises a cube 200. In this case, a triangular mesh representing the surfaces of the cube 200 [triangular mesh structure] is used to define the object and therefore each of the six faces of the cube 200 is represented by two triangles 202 a-l [triangular mesh structure candidates]; Fig. 3 and ¶0049, FIG. 3 shows a representation of a cube 300 having side lengths of eight voxels), and 
each of the plurality of triangular mesh structure candidates is defined at least based on preset UV locations (Shepherd- ¶0020, texture maps correspond to an ‘unwrap’ model of a mesh surface, in which the polygons are arranged so as to lie in a 2D plane, and may be described by a uv coordinate system (as compared to the xyz coordinate system used to describe the object in 3D). Therefore a texture map may be associated with the surface so as to correspond with the uv coordinates of an unwrapped 3D mode; ¶0022, the polygon mesh is a triangular mesh of the surfaces of the object and each triangle in the mesh  [triangular mesh structure candidates] has three vertices and six pieces of information —the xyz coordinates v0, v1 and v2 (the location of the polygon vertices in 3D space) and the uv coordinates uv0, uv1, and uv2 (the location of the vertices in the 2D space of the bitmap(s)). The uv coordinates may not have the same shape as the xyz coordinates, they can be three arbitrary points (or even the same point(s)) on the bitmap(s)). Further, they can be independently determined for each polygon, where one polygon's uv coordinates in general don't affect any other polygon's uv coordinates […] texture maps correspond to an ‘unwrap’ model of a mesh surface, in which the polygons are arranged so as to lie in a 2D plane, and may be described by a uv coordinate system (as compared to the xyz coordinate system used to describe the object in 3D). Therefore a texture map may be associated with the surface so as to correspond with the uv coordinates of an unwrapped 3D model; Fig 2 and ¶0036, shows how a slice of an object may be generated from an object model, which in this example comprises a cube 200 [mesh structure]. In this case, a triangular mesh representing the surfaces of the cube 200 is used to define the object and therefore each of the six faces of the cube 200 is represented by two triangles 202 a-l [triangular mesh structure candidates]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong to incorporate the teachings of Shepherd, and apply the uv coordinates into Park/Hong’s so the three-dimensional geometry information indicates a triangular mesh structure of a voxel unit from among a plurality of triangular mesh structure candidates, and each of the plurality of triangular mesh structure candidates is defined at least based on preset UV locations.
Doing so would provide better data model of an object to be generated in additive manufacturing.
The prior art fails to explicitly disclose a triangular mesh structure pattern from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Lim discloses
a triangular mesh structure pattern from among a plurality of triangular mesh structure pattern candidates (Lim- Fig. 19A shows a structure of 8 equilateral triangle shapes [pattern candidates]; ¶0244, the polyhedron may be set including the shape of the figure and the number of faces [candidates] of the polyhedron. For example, for an octahedron, the type information may include “8” and “equilateral triangle” [triangular pattern candidates] indicating the octahedron; ¶0252, A plurality of areas of the input frame are defined as an equilateral triangle shape [a triangular mesh structure pattern] because the face of the octahedron is an equilateral triangle, and are defined as eight or more areas because the number of faces of the octahedron included in the output frame is eight [triangular mesh structure pattern candidates]; ¶0336, the shape of the plurality of areas may be an equilateral triangle [triangular mesh structure pattern]), and 
each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations (Lim- Fig. 19A shows a coordinate system of an octahedron; ¶0244, the polyhedron may be set including the shape of the figure and the number of faces [candidates] of the polyhedron. For example, for an octahedron, the type information may include “8” and “equilateral triangle” [triangular pattern candidates] indicating the octahedron; ¶0252, A plurality of areas of the input frame are defined as an equilateral triangle shape [a triangular mesh structure pattern] because the face of the octahedron is an equilateral triangle, and are defined as eight or more areas because the number of faces [plurality of triangular mesh structure pattern candidates] of the octahedron included in the output frame is eight [triangular mesh structure pattern candidates]; ¶0336, the shape of the plurality of areas may be an equilateral triangle [triangular mesh structure pattern]; Fig. 19D and ¶0278-0279, mesh information indicates the relationship between 7 vertex positions and UV coordinates. For example, #1 in the 7 vertex positions and #1 in the UV coordinates correspond to each other, #2 in the 7 vertex positions and #5 in the UV coordinates correspond to each other, and #3 in the 7 vertex positions and #6 in the UV coordinates correspond to each other (1/1, 2/5, 3/6) […] the coordinates of the vertices of the each face included in the octahedron 191-1 and the coordinates of the vertices of the plurality of areas included in the input frame of FIG. 19B and the mesh information for the coordinates of the vertices of the each face included in the octahedron 191-1 and the coordinates of the vertices of each of the plurality of areas included in the input frame of FIG. 19B are used together so that the position and direction for mapping each of the faces included in the octahedron 191-1 and the plurality of areas included in the input frame of FIG. 19B can be determined. The rendering unit 520 maps the plurality of areas of the input frame of FIG. 19B to the positions of each face of the octahedron 191-1, based on the determined position and direction).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Shepherd to incorporate the teachings of Lim, and apply the uv coordinates of the vertices of the each face into Park/Hong/Shepherd’s so the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
Doing so would provide a compression method that minimizes a file size and distortion of the omnidirectional image while maintaining a quality of service (QoS) of the omnidirectional image from a user's point of view.

Regarding claim 3, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 1, and further discloses wherein the three-dimensional geometry information comprises at least one of vertex position information indicating three-dimensional positions of vertexes of a triangular mesh in the triangular mesh structure pattern (Hong- Fig. 3 and ¶0044, a 3D computer surface model 300 having positions and orientations defined in 3D space. In this embodiment, the 3D computer surface model 300 comprises a mesh of connected polygons, with each polygon in this embodiment being a triangle; ¶0072, At step S5-10, texture map generator 50 calculates and stores the vertex positions of each triangle in the 3D computer model 300 when projected into image J; ¶0154, a camera image storing the original camera image data together with the positions of the vertices of the polygons in the 3D computer model 300 that are fully visible in the camera image; Lim- Fig. 19A shows a structure of 8 equilateral triangle shapes [pattern]; ¶0244, the polyhedron may be set including the shape of the figure and the number of faces of the polyhedron. For example, for an octahedron, the type information may include “8” and “equilateral triangle” [triangular pattern] indicating the octahedron; ¶0252, A plurality of areas of the input frame are defined as an equilateral triangle shape [a triangular mesh structure pattern] because the face of the octahedron is an equilateral triangle, and are defined as eight or more areas because the number of faces of the octahedron included in the output frame is eight; ¶0336, the shape of the plurality of areas may be an equilateral triangle [triangular mesh structure pattern]), connectivity information indicating geometric connection among the vertexes of the triangular mesh (Hong- ¶0044, the 3D computer surface model 300 comprises a mesh of connected polygons, with each polygon in this embodiment being a triangle, although different types of 3D computer models may be processed; ¶0194, the 3D computer model 300 comprises a plurality of vertices in 3D space connected to form a polygon mesh), and texture map position information indicating a two-dimensional position corresponding to a vertex of the triangular mesh (Hong- ¶0012, the view-dependent data is transformed to the two-dimensional space of the view-independent data (for example by defining the view-dependent data in a two dimensional texture map) or the view-independent data is transformed to the two-dimensional space of the view-dependent data (for example by rendering an image using the view-independent data as texture map data); ¶0058, texture map reconstructor 170 performs the data addition in the 2D image space of the view-independent texture map 400; ¶0063, texture map generator 50 performs processing to transform the image data of each camera image 200-214 into the 2D image space of the view-independent texture map 400; ¶0065, generates an empty texture coordinate map comprising a two-dimensional (2D) rectangle of texels in which is defined a respective triangle for each triangle in the 3D computer model 300). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Shepherd to incorporate the teachings of Hong, and apply the three-dimensional positions of vertexes of a triangular mesh and the shape of the equilateral triangles, as taught by Lim, into Park/Shepherd’s so the three-dimensional geometry information indicates a triangular mesh structure pattern representing a three-dimensional space.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 5, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 1, and further discloses wherein the view dependent component information comprises the view dependent component of a texture map for a plurality of captured view images (Park- Fig. 5 and ¶0094, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views; Fig. 6 and ¶0042, a process of encoding and/or decoding a trueimage (texture view) [texture map] and a depth information map (depth view) in a 3D image encoder and/or decoder; Hong- ¶0010, Processing is performed to define the view-dependent data […] Preferably, the view-dependent data is transformed to the two-dimensional space of the view-independent data (for example by defining the view-dependent data in a two dimensional texture map) [view dependent component of a texture map]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Shepherd/Lim to incorporate the teachings of Hong, and apply defining the view-dependent data in a two dimensional texture map into Park/Shepherd/Lim’s so the view dependent component information compnses a view dependent component of a texture map for a plurality of captured view images.
The same motivation that was utilized in the rejection of claim 1 applies equally to this claim.

Regarding claim 6, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 5, and further discloses wherein the determining of the view dependent component for the current view from the view dependent component information (see Claim 1 rejection for detailed analysis) comprises: 
calculating a weight of the plurality of captured view images according to the current view (Hong- ¶0068-0069, At step S5-6, texture map generator 50 calculates and stores a respective visibility weight for each triangle in the 3D computer model 300 in dependence upon the orientation of the triangle relative to image j selected at step S5-4 […] texture map generator 50 modifies each triangle weight by a measure of the similarity of the view of the 3D computer model 300 available in image i and the view of the 3D computer model 300 available in image j); 
calculating a weighted average of view dependent components of the texture map for the plurality of captured view images according to the weight of the plurality of captured view images (Hong- ¶0068-0069, At step S5-6, texture map generator 50 calculates and stores a respective visibility weight for each triangle in the 3D computer model 300 in dependence upon the orientation of the triangle relative to image j selected at step S5-4 […] texture map generator 50 modifies each triangle weight by a measure of the similarity of the view of the 3D computer model 300 available in image i and the view of the 3D computer model 300 available in image j; ¶0163, the visibility weight for each triangle vertex is calculated by calculating the average of the visibility weights Vw calculated at step S12-4 of the triangles which meet at the vertex); and 
determining a view dependent component of the texture map for the current view (see Claim 5 rejection for detailed analysis) according to the calculated weighted average (Hong- ¶0163, the visibility weight for each triangle vertex is calculated by calculating the average of the visibility weights Vw calculated at step S12-4 of the triangles which meet at the vertex).


7.	Claims 11, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., (“Park”) [US-2016/0330467-A1] in view of Hong et al., (“Hong”) [US-2006/0017722-A1], further view of Shepherd et al., (“Shepherd”) [US-2021/0209845-A1], still further in view of Lim et al., (“Lim”) [US-2017/0358126-A1], still further in view of Laroche et al., (“Laroche”) [US-2018/0253867-A1]
Regarding claim 11, Park discloses a multi-view image encoding method (Park- Fig. 6 shows encoding and/or decoding a trueimage (texture view) and a depth information map (depth view) in a 3D image encoder and/or decoder; ¶0010, a method of encoding a three-dimensional (3D) image; ¶0072, The N-view image content may be compressed by a 3D image encoder using a multi-view image encoding scheme), the method comprising: 
generating, from a plurality of captured view images constituting a multi-view image, three-dimensional  information indicating the multi-view image (Park- ¶0023, there may be provided a method of decoding a three-dimensional (3D) image; ¶0073, The receiver may decode the image content received from the sender and may provide the multi-view image; Fig. 8 and ¶0127, The image decoder 800 may receive the bitstream from the encoder); 
generating a texture map of the plurality of captured view images constituting the multi-view image (Park- Fig. 6 and ¶0042, a process of encoding and/or decoding a trueimage (texture view) [texture map] and a depth information map (depth view) in a 3D image encoder and/or decoder; ¶0079, The texture and its depth information map may be an image(s) obtained by one or more cameras; Fig. 5 and ¶0094-0095, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views […] a texture and a depth information map, when encoded, may be encoded and/or decoded dependently upon each other as shown in FIG. 6; ¶0143, the encoder/decoder for the current view may perform encoding/decoding on the current view using information regarding other view); 
obtaining, from the texture map of the plurality of captured view images (¶0079, The texture and its depth information map may be an image(s) obtained by one or more cameras; Fig. 5 and ¶0094-0095, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views […] a texture and a depth information map, when encoded, may be encoded and/or decoded dependently upon each other as shown in FIG. 6), view independent component information indicating a view independent component (Park- Fig. 5 and ¶0094, view 0 may be encoded independently from other views, and thus, view 0 is referred to as an independent view), and view dependent component information indicating a view dependent component (Park- Fig. 5 and ¶0094, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views); and 
generating a bitstream comprising the three-dimensional  information, the view independent component information and the view dependent component information (Park- ¶0023, there may be provided a method of decoding a three-dimensional (3D) image; ¶0104, The image encoder 700 may perform encoding on an input image in intra mode or inter mode to output a bitstream [generating a bitstream]; Fig. 8 and ¶0127, The image decoder 800 may receive the bitstream from the encoder; Fig. 5 and ¶0094, view 0 may be encoded independently from other views, and thus, view 0 is referred to as an independent view. In contrast, view 1 and view 2 that should use view 0 as reference image are referred to as dependent views).
Park, however, fails to explicitly disclose generating three-dimensional geometry information indicating a three-dimensional space of the multi-view image; obtaining view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views; and generating a bitstream comprising the three-dimensional geometry information, wherein, the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Hong discloses
generating three-dimensional geometry information indicating a three-dimensional space of the multi-view image (Hong- Fig. 3 shows a three-dimensional space of a multi-view image; ¶0044, the input data defines a plurality of camera images 200-214 and a 3D computer surface model 300 having positions and orientations defined in 3D space [generating three-dimensional geometry information indicating a three-dimensional space] […] the 3D computer surface model 300 comprises a mesh of connected polygons, with each polygon in this embodiment being a triangle, although different types of 3D computer models may be processed);
obtaining view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views (Hong- ¶0004, the same texture data is applied to a polygon for every viewing position and direction from which the polygon is rendered. As a result, the texture data is said to be “view-independent” [uniformly applied to every view]; ¶0007, the vertices of each polygon in the 3D computer model are mapped into a plurality of camera images recorded from different viewing positions and directions to provide texture data […] The image to be used to provide texture data for a particular virtual image is selected in dependence upon the relationship between the viewing position and direction of the virtual image and the viewing positions and directions of the camera images [differently applied according to views]; ¶0010, Processing is performed to define the view-dependent data and the view-independent data in a format to permit subtraction of the data […] Preferably, the view-dependent data is transformed to the two-dimensional space of the view-independent data (for example by defining the view-dependent data [view dependent component] in a two dimensional texture map) or the view-independent data [view independent component] is transformed to the two-dimensional space of the view-dependent data (for example by rendering an image using the view-independent data as texture map data); ¶0013, The difference data resulting from the subtraction represents view-dependent lighting effects and surface reflection properties so that the difference values are large only where these view-dependent effects occur (which is a small proportion of all of the values) [differently applied according to views]);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Hong, and apply the view-dependent data and the view-independent data, an extended view-dependent texture map and the 3D computer model into Park’s  for generating, from a plurality of captured view images constituting a multi-view image, three-dimensional geometry information indicating a three-dimensional space of the multi-view image; obtaining view independent component information indicating a view independent component, which is uniformly applied to every view, and view dependent component information indicating a view dependent component, which is differently applied according to views.
Doing so would exhibit sufficient encoding/decoding efficiency.
The prior art, however, fails to explicitly disclose generating a bitstream comprising the three-dimensional geometry information.
However, Laroche discloses
generating a bitstream comprising the three-dimensional geometry information (Laroche- ¶0015, a method for encoding a textured three-dimensional mesh model into a bitstream, the textured 3D mesh model being composed of polygons between connected vertices; ¶0071, encoding of textured three-dimensional (3D) objects into a bitstream, usually textured 3D mesh models made of a plurality of points, for instance connected vertices forming triangles [three-dimensional geometry information]);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong to incorporate the teachings of Laroche, and apply the textured three-dimensional mesh model into Park/Hong’s for generating a bitstream comprising the three-dimensional geometry information, the view independent component information and the view dependent component information.
Doing so would provide improvements to the coding of the texture data that define the mapping of texture portions onto the polygons forming the 3D mesh model.

The prior art, however, fails to explicitly disclose wherein, the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Shepherd discloses
the three-dimensional geometry information indicates a triangular mesh structure  of a voxel unit from among a plurality of triangular mesh structure candidates (Shepherd- ¶0014-0015, three-dimensional space may be characterised in terms of such voxels, i.e. three-dimensional pixels, wherein each voxel [voxel unit] occupies or represents a discrete volume […] the voxels of an object model may each have the same shape [mesh structure] (for example, cuboid or tetrahedral), but they may in principle differ in shape and/or size […] a voxel may be represent a cuboid region of space have dimensions of 42 μm in the plane of the slice/layer (in xy) and 80 μm in height (the z direction); ¶0019, The object model data may define a three-dimensional geometric model of at least a portion of the model object, including the shape and extent of all or part of an object in a three-dimensional co-ordinate system, e.g. the solid portions of the object. The data model represents the object as a plurality of polygons, in what may be described as a ‘mesh model’ […] the mesh model may represent the surface(s) of the object [the three-dimensional geometry information indicates a mesh structure]; Fig 2 and ¶0036, shows how a slice of an object may be generated from an object model, which in this example comprises a cube 200. In this case, a triangular mesh representing the surfaces of the cube 200 [triangular mesh structure] is used to define the object and therefore each of the six faces of the cube 200 is represented by two triangles 202 a-l [triangular mesh structure candidates]; Fig. 3 and ¶0049, FIG. 3 shows a representation of a cube 300 having side lengths of eight voxels), and 
each of the plurality of triangular mesh structure candidates is defined at least based on preset UV locations (Shepherd- ¶0020, texture maps correspond to an ‘unwrap’ model of a mesh surface, in which the polygons are arranged so as to lie in a 2D plane, and may be described by a uv coordinate system (as compared to the xyz coordinate system used to describe the object in 3D). Therefore a texture map may be associated with the surface so as to correspond with the uv coordinates of an unwrapped 3D mode; ¶0022, the polygon mesh is a triangular mesh of the surfaces of the object and each triangle in the mesh  [triangular mesh structure candidates] has three vertices and six pieces of information —the xyz coordinates v0, v1 and v2 (the location of the polygon vertices in 3D space) and the uv coordinates uv0, uv1, and uv2 (the location of the vertices in the 2D space of the bitmap(s)). The uv coordinates may not have the same shape as the xyz coordinates, they can be three arbitrary points (or even the same point(s)) on the bitmap(s)). Further, they can be independently determined for each polygon, where one polygon's uv coordinates in general don't affect any other polygon's uv coordinates […] texture maps correspond to an ‘unwrap’ model of a mesh surface, in which the polygons are arranged so as to lie in a 2D plane, and may be described by a uv coordinate system (as compared to the xyz coordinate system used to describe the object in 3D). Therefore a texture map may be associated with the surface so as to correspond with the uv coordinates of an unwrapped 3D model; Fig 2 and ¶0036, shows how a slice of an object may be generated from an object model, which in this example comprises a cube 200 [mesh structure]. In this case, a triangular mesh representing the surfaces of the cube 200 is used to define the object and therefore each of the six faces of the cube 200 is represented by two triangles 202 a-l [triangular mesh structure candidates]).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/ Laroche to incorporate the teachings of Shepherd, and apply the uv coordinates into Park/Hong/Laroche’s so the three-dimensional geometry information indicates a triangular mesh structure of a voxel unit from among a plurality of triangular mesh structure candidates, and each of the plurality of triangular mesh structure candidates is defined at least based on preset UV locations.
Doing so would provide better data model of an object to be generated in additive manufacturing.
The prior art fails to explicitly disclose a triangular mesh structure pattern from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
However, Lim discloses
a triangular mesh structure pattern from among a plurality of triangular mesh structure pattern candidates (Lim- Fig. 19A shows a structure of 8 equilateral triangle shapes [pattern candidates]; ¶0244, the polyhedron may be set including the shape of the figure and the number of faces [candidates] of the polyhedron. For example, for an octahedron, the type information may include “8” and “equilateral triangle” [triangular pattern candidates] indicating the octahedron; ¶0252, A plurality of areas of the input frame are defined as an equilateral triangle shape [a triangular mesh structure pattern] because the face of the octahedron is an equilateral triangle, and are defined as eight or more areas because the number of faces of the octahedron included in the output frame is eight [triangular mesh structure pattern candidates]; ¶0336, the shape of the plurality of areas may be an equilateral triangle [triangular mesh structure pattern]), and 
each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations (Lim- Fig. 19A shows a coordinate system of an octahedron; ¶0244, the polyhedron may be set including the shape of the figure and the number of faces [candidates] of the polyhedron. For example, for an octahedron, the type information may include “8” and “equilateral triangle” [triangular pattern candidates] indicating the octahedron; ¶0252, A plurality of areas of the input frame are defined as an equilateral triangle shape [a triangular mesh structure pattern] because the face of the octahedron is an equilateral triangle, and are defined as eight or more areas because the number of faces [plurality of triangular mesh structure pattern candidates] of the octahedron included in the output frame is eight [triangular mesh structure pattern candidates]; ¶0336, the shape of the plurality of areas may be an equilateral triangle [triangular mesh structure pattern]; Fig. 19D and ¶0278-0279, mesh information indicates the relationship between 7 vertex positions and UV coordinates. For example, #1 in the 7 vertex positions and #1 in the UV coordinates correspond to each other, #2 in the 7 vertex positions and #5 in the UV coordinates correspond to each other, and #3 in the 7 vertex positions and #6 in the UV coordinates correspond to each other (1/1, 2/5, 3/6) […] the coordinates of the vertices of the each face included in the octahedron 191-1 and the coordinates of the vertices of the plurality of areas included in the input frame of FIG. 19B and the mesh information for the coordinates of the vertices of the each face included in the octahedron 191-1 and the coordinates of the vertices of each of the plurality of areas included in the input frame of FIG. 19B are used together so that the position and direction for mapping each of the faces included in the octahedron 191-1 and the plurality of areas included in the input frame of FIG. 19B can be determined. The rendering unit 520 maps the plurality of areas of the input frame of FIG. 19B to the positions of each face of the octahedron 191-1, based on the determined position and direction).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Laroche/Shepherd to incorporate the teachings of Lim, and apply the uv coordinates of the vertices of the each face into Park/Hong/Laroche/Shepherd’s so the three-dimensional geometry information indicates a triangular mesh structure pattern of a voxel unit from among a plurality of triangular mesh structure pattern candidates, and each of the plurality of triangular mesh structure pattern candidates is defined at least based on preset UV locations.
Doing so would provide a compression method that minimizes a file size and distortion of the omnidirectional image while maintaining a quality of service (QoS) of the omnidirectional image from a user's point of view.

Regarding claim 13, Park in view of Hong, Laroche, Shepherd and Lim, discloses the multi-view image encoding method of claim 11, and further discloses wherein the three-dimensional geometry information comprises at least one of vertex position information indicating three-dimensional positions of vertexes of a triangular mesh in the triangular mesh structure pattern (see Claim 3 rejection for detailed analysis), connectivity information indicating geometric connection among the vertexes of the triangular mesh (see Claim 3 rejection for detailed analysis), and texture map position information indicating a two-dimensional position corresponding to a vertex of the triangular mesh (see Claim 3 rejection for detailed analysis).

Regarding claim 15, Park in view of Hong, Laroche, Shepherd and Lim, discloses the multi-view image encoding method of claim 11, and further discloses wherein the view dependent component information comprises the view dependent component of a texture map for a plurality of captured view images (see Claim 5 rejection for detailed analysis). 

Regarding claim 19, all claim limitations are set forth as claim 11 in a non-transitory computer-readable recording medium and rejected as per discussion for claim 11.
Regarding claim 19, Park in view of Hong, Laroche, Shepherd and Lim, discloses a non-transitory computer-readable recording medium for storing a bitstream comprising coded data of a multi-view image that is encoded according to a multi-view image encoding method (Park- ¶0116, encoding parameters obtained in the course of encoding into a bitstream according to a probability distribution; ¶0365-0366, a computer executable program that may be stored in a computer readable recording medium […] The computer readable recording medium may be distributed in computer systems connected over a network, and computer readable codes may be stored and executed in a distributive way; Hong- Fig. 3 shows a three-dimensional space of a multi-view image; ¶0044, the input data defines a plurality of camera images 200-214 and a 3D computer surface model 300 having positions and orientations defined in 3D space [multi-view image]; Laroche- ¶0142, This texture map is an image file generally coded with JPEG, in the bitstream 251), wherein the multi-view image encoding method comprises the steps of claim 11. 


8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further view of Shepherd, still further in view of Lim, still further in view of Yoshimura et al., (“Yoshimura”) [US-2018/0061086-A1]
Regarding claim 7, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 6, and further discloses wherein the calculating of the weight of the plurality of the captured view images according to the current view (see Claim 6 rejection for detailed analysis), and fails to specifically disclose, but Yoshimura discloses determines the weight according to a view angle difference and a view position difference between the current view and the plurality of captured view images (Yoshimura- ¶0048, the smaller the angle formed by a direction vector (the magnitude is arbitrary) from the input viewpoint to the object and a direction vector (the magnitude is arbitrary) from the output viewpoint to the object, the larger the weight given to the captured image; ¶0051, The positional weight calculation unit 430 sets a weight to each captured image in accordance with the position of the object positioned in the direction of interest in the field of view of the corresponding image capturing apparatus; Fig. 7 and ¶0065, θn indicates an angle formed by a direction 770 from one input viewpoint to an object 750 in the pixel of interest and a direction 760 corresponding to the pixel of interest from an output viewpoint. Also, θm indicates an angle formed by a direction 780 from another input viewpoint to the object 750 in the pixel of interest and the direction 760 corresponding to the pixel of interest from the output viewpoint; Fig. 10B and ¶0088-0089, With respect to a region 1005 which is visible from the input viewpoints 1 and 2, an angle weight based on the input viewpoints 1 and 2 is set. The angle weight setting method in the region 1005 will be described with reference to a schematic view 1006 […] as shown in a schematic view 1008, with respect to a region 1007, an angle weight is set based on the angle d1 and the angle d2).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Shepherd/Lim to incorporate the teachings of Yoshimura, and apply the angle formed by a direction into Park/Hong/Shepherd/Lim’s so the calculating of the weight of the plurality of the captured view images according to the current view determines the weight according to a view angle difference and a view position difference between the current view and the plurality of captured view images.
Doing so would provide a technique of reducing a sense of incongruity caused by color differences between regions in a reconstructed image obtained from a virtual viewpoint.


9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further view of Shepherd, still further in view of Lim, still further in view of Lombardi et al., (“Lombardi”) [US-2019/0213772-A1]
Regarding claim 8, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 5, and further discloses
wherein the view independent component is determined (see Claim 1 rejection for detailed analysis) , and 
wherein the view dependent component of a texture map for the plurality of captured view images is determined (see Claim 5 rejection for detailed analysis) . 
The prior art, however, fails to explicitly disclose wherein the view independent component is determined from an average texture map of texture maps for the plurality of captured view images, and wherein the view dependent component of a texture map for the plurality of captured view images is determined according to a difference value between a texture value of the texture map for the plurality of captured view images and a component value of the view independent component.
However, Lombardi discloses
an average texture map of texture maps for the plurality of captured view images (Lombardi- ¶0054, At step 430, the systems described herein may output a view-independent texture map that is averaged over the plurality of view-specific texture maps), and
a difference value between a texture value of the texture map for the plurality of captured view images and a component value of the view independent component (Lombardi- ¶0005, for each time instant of the plurality of time instants, the autoencoder may be configured to average the respective view-dependent texture maps associated with the plurality of images; ¶0009, Each image may include a view-dependent texture map of the subject that is dependent on the respective viewpoint of the subject. The autoencoder may be configured to jointly encode texture information [texture value] and the geometry information to provide a latent vector; ¶0038, provide a view-specific texture map that is averaged over all the view-specific texture maps; ¶0054, At step 430, the systems described herein may output a view-independent texture map that is averaged over the plurality of view-specific texture maps).
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Shepherd/Lim to incorporate the teachings of Lombardi, and apply the average the respective view-dependent texture maps into Park/Hong/Shepherd/Lim’s so the view independent component is determined from an average texture map of texture maps for the plurality of captured view images, and wherein the view dependent component of a texture map for the plurality of captured view images is determined according to a difference value between a texture value of the texture map for the plurality of captured view images and a component value of the view independent component.
Doing so would utilize deep appearance models to render human faces and other subjects as avatars for VR/AR presentations.


10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further view of Shepherd, still further in view of Lim, still further in view of Oh, (“Oh”) [US-2020/0296350-A1]
Regarding claim 9, Park in view of Hong, Shepherd and Lim, discloses the multi-view image decoding method of claim 1 further comprises 
obtaining current view information for the current view (Park- ¶0143, the encoder/decoder for the current view may perform encoding/decoding on the current view using information regarding other view; Hong- Fig. 3 and ¶0044, referring to FIG. 3, the input data defines a plurality of camera images 200-214 and a 3D computer surface model 300 having positions and orientations defined in 3D space), wherein the current view information comprises position information (Park- ¶0168, a 3D video system may derive motion information on a per-sub prediction unit basis for the current block X positioned in the current picture at the current view in order to efficiently encode/decode motion information; Hong- ¶0037, render images of the 3D computer model from different viewing positions and directions using view-dependent texture data from the camera images; ¶0093, render images of the 3D computer model 300 from viewing positions and directions specified by a user). 
The prior art, however, fails to specifically disclose the current view information comprises rotation information, focus information and center pixel coordinate information of the current view.
However, Oh discloses 
the current view information comprises rotation information, focus information and center pixel coordinate information of the current view (Oh- ¶0011, group global coordinate system rotation structure information representing information about a relative rotation angle between a common reference coordinate system of a viewpoint group including a plurality of viewpoints and a global coordinate system [rotation information]; ¶0020, a relative rotation angle between the common reference coordinate system of a dynamic viewpoint and the global coordinate system is changed may be effectively signaled; ¶0074, A viewpoint may be a point which is viewed by the user in a 360-degree video and may represent a center point of the viewport region. That is, a viewport is a region centered on a viewpoint, and the size and shape of the region may be determined by FOV [focus information]; ¶0168, a center pixel of the 2D image; ¶0171, when θ0=0, that is, when the center pixel of the 2D image indicates data with θ=0 on a spherical surface [center pixel coordinate information]).
Oh further discloses
the current view information comprises position information (Oh- ¶0071, The head orientation information may refer to information about the position, angle and motion of a user's head. Based on this information, information about a region currently viewed by the user in the 360-degree video, that is, viewport information may be calculated; ¶0145, the renderer may render only a part that the user is viewing according to the viewing position information about the user);
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Shepherd/Lim to incorporate the teachings of Oh, and apply the rotation information, focus information and center pixel coordinate information of the current view into Park/Hong/Shepherd/Lim’s so the current view information comprises position information, rotation information, focus information and center pixel coordinate information of the current view.
Doing so would provide an interactive experience may be provided to a user who consumes 360 content.


11.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further in view of Shepherd, still further in view of Lim, still further in view of Oh, (“Oh”) [US-2020/0296350-A1], still further in view of Choi, (“Choi”) [US-2007/0262983-A1]
Regarding claim 10, Park in view of Hong, Shepherd, Lim and Oh, discloses the multi-view image decoding method of claim 9, and fails to specifically disclose, but Choi discloses wherein the reconstructing of the current view image comprises: 
matching a two-dimensional coordinate of the texture map of the current view and a three-dimensional coordinate of the three-dimensional space according to the current view information (Choi- Fig. 5 and ¶0051, coordinates 510 on the external surface mesh data 505 have unique, matching coordinates 515 on the two-dimensional image data 405. Using the two dimensional image data 405 as a texture map and the matching texture coordinates 515 from 510, the color image can be mapped on the three-dimensional surface mesh data; ¶0053, a point 510 defined in the three-dimensional coordinate system (e.g., x,y,z) of the surface mesh data 505, and thus the volumetric data coordinate system as well, can have a corresponding two-dimensional point 515 defined in the two-dimensional coordinate system (e.g., u,v) of the two-dimensional image data 405.); and 
reconstructing the current view image from the texture map of the current view according to the matched relation between the two-dimensional coordinate and the three-dimensional coordinate (Choi- Fig. 5 and ¶0051, coordinates 510 on the external surface mesh data 505 have unique, matching coordinates 515 on the two-dimensional image data 405. Using the two dimensional image data 405 as a texture map and the matching texture coordinates 515 from 510, the color image can be mapped on the three-dimensional surface mesh data; ¶0053, As shown in FIG. 5, a point 510 defined in the three-dimensional coordinate system (e.g., x,y,z) of the surface mesh data 505, and thus the volumetric data coordinate system as well, can have a corresponding two-dimensional point 515 defined in the two-dimensional coordinate system (e.g., u,v) of the two-dimensional image data 405. Similarly, other points in the surface mesh data 505 have corresponding coordinates in the two-dimensional image data 405. Using this coordinate mapping, the texture map of the surface mesh data 505 can be constructed). 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to have modified Park/Hong/Shepherd/Lim/Oh to incorporate the teachings of Choi, and apply the relation between the two-dimensional coordinate and the three-dimensional coordinate into Park/Hong/Shepherd/Lim/Oh’s for matching a two-dimensional coordinate of a texture map of the current view and a three-dimensional coordinate of the three-dimensional space according to the current view information; and  reconstructing the current view image from the texture map of the current view according to the matched relation between the two-dimensional coordinate and the three-dimensional coordinate.
Doing so would enhance the diagnosis, treatment plan, or patient presentation.


12.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further in view of Shepherd, still further in view of Lim, still further in view of Laroche, still further in view of Lombardi et al., (“Lombardi”) [US-2019/0213772-A1]
Regarding claim 16, Park in view of Hong, Shepherd, Lim, Laroche and Lombardi, discloses the multi-view image encoding method of claim 15, and further discloses
wherein the view independent component is determined from an average texture map of a texture map for the plurality of captured view images (see Claim 8 rejection for detailed analysis), and 
wherein a view dependent component of the texture map for the plurality of captured view images is determined according to a difference value between the texture map for the plurality of captured view images and the view independent component (see Claim 8 rejection for detailed analysis).


13.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further in view of Shepherd, still further in view of Lim, still further in view of Laroche, still further in view of Oh, (“Oh”) [US-2020/0296350-A1]
Regarding claim 17, Park in view of Hong, Shepherd, Lim, Laroche and Oh, discloses the multi-view image encoding method of claim 11, and further discloses wherein the generating of the texture map of the plurality of captured view images constituting the multi-view image further comprises obtaining capture view information of the plurality of captured view images (see Claim 9 rejection for detailed analysis), and	
wherein the capture view information comprises position information, rotation information, focus information and center pixel coordinate information of the captured view images (see Claim 9 rejection for detailed analysis).





14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hong, further in view of Shepherd, still further in view of Lim, still further in view of Laroche, still further in view of Oh, (“Oh”) [US-2020/0296350-A1], still further in view of Choi, (“Choi”) [US-2007/0262983-A1]
Regarding claim 18, Park in view of Hong, Shepherd, Lim, Laroche, Oh and Choi, discloses multi-view image encoding method of claim 17, and further discloses
wherein the generating of the texture map of the plurality of captured view images constituting the multi-view image (see Claim 10 rejection for detailed analysis) comprises:
matching a two-dimensional coordinate of the texture map of the captured view images and a three-dimensional coordinate of the three-dimensional space according to the capture view information (see Claim 10 rejection for detailed analysis); and
generating the texture map of the plurality of captured view images from the plurality of captured view images according to the matched relation between the two-dimensional coordinate and the three-dimensional coordinate (see Claim 10 rejection for detailed analysis).


Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-2018/0158230-A1 to Yan et al., Methods and Systems to Modify a Two Dimensional Facial Image to Increase Dimensional Depth and Generate a Facial Image That Appears Three Dimensional teaches methods and systems for increasing a dimensional depth of a two-dimensional image of a face to yield a face image that appears three dimensional (Abstract). Yan further teaches the triangulation is used to synchronize with pre-indexed points of interest laid out on a 3-D model, thereby enabling a UV mapping of the 2-D image to yield a texturized 3-D model (¶0053). An image illustrates the texture coordinates or the landmark points on the UV map of the generic 3-D mesh model (¶0062). The three-point regions, which may also be termed as pieces of tri-faces, represent an average texture of the face within each region. Each vertex of the triangles are the UV coordinates (also known as texture coordinates), which are used to recreate the texture of the 2D image on a 3D model (¶0073).
US-10,872,457-B1 to Hu et al., Facial texture map generation using single color image and depth information teaches the electronic apparatus refines the second texture map based on minimization of an objective function for the second texture map and further generates a final texture map based on the first texture map and the refined second texture map (Abstract). Hu further teaches to map the second plurality of triangles of the un-textured 3D face model on the U-V coordinate map based on a UV coordinate of each vertex of the U-V coordinate map. The UV coordinates represents a projection of X-Y-Z coordinates of a plurality of vertices of the un-textured 3D face model in a 2D space (col 15, lines 1-9).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619